Citation Nr: 0311882	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for urticaria.

3.  Entitlement to eligibility for VA dental treatment.

4.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as zero percent disabling.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1963 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As a preliminary matter, the Board observes that one of the 
issues certified for review involves service connection for 
an acquired psychiatric disorder including PTSD, a psychosis 
and a personality disorder.  However, applicable law provides 
that certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.    

The record reflects that service connection for a psychiatric 
disorder was initially denied by rating decision dated in 
October 1968, on the basis that the claimed disorder was in 
the nature of a personality disorder, which was not amenable 
to a grant of service connection.  Although the RO denied 
reopening of the claim in the June 1996 rating decision, the 
April 1997 Statement of the Case did not distinguish between 
the appellant's attempt to reopen the claim for a psychiatric 
disorder from the recently-submitted original claim of 
entitlement to service connection for PTSD.

The appellant's attempt to secure service connection for PTSD 
is an original claim.  Review of its merits is not subject to 
the requirement of submission of new and material evidence.  
Cf.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) 
(The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) [Holding in part that a claim based on the 
diagnosis of a new mental disorder stated a new claim when 
the new disorder had not been diagnosed and considered at the 
time of the prior Notice of Disagreement (NOD)].  The Board 
has reviewed the PTSD claim on an original basis, and its 
decision is outlined below.

As to the claim of service connection for a psychiatric 
disorder other than PTSD, because the appellant has not been 
apprised of the law and regulations relative to the reopening 
of claims, the issue of whether new and material evidence 
sufficient to reopen the claim will be remanded.  


FINDINGS OF FACT

1.  The appellant is not a combat veteran.

2.  The appellant does not have PTSD which is related to his 
military service.

3.  The appellant was treated for acute and transitory 
urticaria while in military service.  

4.  The appellant did not sustain dental trauma while on 
active military duty.

5.  The appellant's hemorrhoidal disorder is characterized by 
an old, non-swollen hemorrhoid, without evidence of large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue and evidencing frequent recurrences.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or as a result of the 
appellant's active military service. 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  A disability characterized as urticaria was not incurred 
in or as a result of the appellant's active military service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

3.  The criteria for entitlement to VA outpatient dental 
treatment have not been met. 38 U.S.C.A. §§ 1131, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2002).

4.  The criteria for an evaluation for hemorrhoids in excess 
of zero percent have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7336 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002)] and other applicable law.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in June 1996 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection, as well as the law 
pertaining to establishing eligibility for dental treatment.  
The general advisement was reiterated in the Statement of the 
Case dated in April 1997 as well as in a Supplemental 
Statement of the Case dated in July 2002.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it by letters dated in April and August 2001.  The Board 
observes in this regard that following the issuance of the 
initial advisement, the appellant responded by letter 
received the following month that he had no further evidence 
to submit.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant from VA medical 
facilities in Las Vegas, Nevada in November 1996; Portland, 
Oregon in September 1998, and from Austin, Texas in January 
1999.  Although the appellant reported that he received 
medical treatment from a VA facility in Long Beach, 
California, the facility reported in July 1998 that it had no 
record of the appellant having been there treated.      

The appellant has also reported that he is in receipt of 
disability compensation from the Social Security 
Administration.  Although beginning in November 1998, the 
servicing RO attempted to obtain the appellant's records from 
the administration, a series of requests to various Social 
Security Administration records depositories all resulted in 
negative responses, culminating in the agency's October 2000 
response that it was unable to locate the appellant's 
records.  Given that the Social Security Administration 
itself has reported that it has failed to locate these 
records, the Board concludes that it is reasonably certain 
that further efforts to obtain those records would be futile.  
38 U.S.C.A § 5103A(b)(3).  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
conducted by a physician who reviewed the appellant's claims 
folder with a view towards resolving the issues in question.  
See VA medical examinations dated in November 1996; April 
2000 and May 2000.  Further opinions are not needed in this 
case because there is sufficient medical evidence to decide 
the claims.

Accordingly, the Board finds that VA has done everything 
reasonably possible to assist the appellant in accordance 
with the VCAA and other applicable law.  In the circumstances 
of this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Given the extensive development undertaken by 
the RO the Board finds that the record is ready for appellate 
review.  



The Merits of the Claims

Combat Status:

This appeal in part involves the appellant's attempt to 
secure benefits (i.e., service connection for PTSD and 
eligibility for dental treatment) that may be dependent upon 
whether he is a veteran of combat.  Having carefully 
considered this issue, the Board finds that the appellant is 
not a veteran of combat under the law.  

Although the appellant's service personnel records indicate 
that he had four years of service with the U.S. Air Force and 
that he was stationed solely in the Continental United 
States, in various documents the appellant has maintained 
that his service personnel records on file are incomplete or 
do not reflect a form of clandestine service he had with 
various U.S. Government intelligence agencies.  

Specifically, the appellant has reported that although he has 
confirmed service with the U.S. Air Force from July 1963 
through December 1966, he also has over 30 years of 
unspecified service with another military branch of the U.S. 
Government.  While the appellant has reported that such 
service did not involve the U.S. military, he has also 
periodically alleged that such service involved the U.S. 
Army, the National Security Agency, and an organization known 
as the "National Intelligence Agency or 'NIA'."  He reports 
that he worked in this capacity as a clandestine operative, 
with assignments in Pakistan, Afghanistan, South America, and 
other foreign assignments.  He also has reported that he was 
recently discharged from active service as a "Colonel" with 
the U.S. Army, and he has proffered copies of certificates of 
achievement allegedly authored by U.S. Special Forces 
commands and the Military Assistance Command Group in then-
South Vietnam.  See transcript of personal hearing dated in 
December 1996 and Travel Board hearing dated in January 2003.  
During the latter, the appellant reported that he has been 
informed by sources "as high as the President himself that 
due to national security concerns [his] records are not 
available."  See transcript, page 4.  


Under 38 U.S.C.A § 1154(b), in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

VA's General Counsel has held that the determination of 
whether a veteran "engaged in combat with the enemy" depends 
on multiple factors, including the requirement that the 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis. VAOPGCPREC 12-99.  The General Counsel's opinion 
is binding on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.

The appellant is not a veteran of combat.  First, as noted 
above, the official U.S. Air Force records (i.e., record of 
personnel assignments and the DD Form 214) indicate that the 
appellant had service from July 1963 to December 1966.  The 
appellant is not shown to have any overseas service, combat 
decorations or other similar indicia of such combat service.  

Although the appellant claims otherwise and has proffered 
several documents in support of his contention, the Board 
attaches no credibility to the appellant's accounts as to his 
clandestine service.  The documents the appellant has 
submitted are unverified, and the appellant has provided 
numerous conflicting accounts of his whereabouts during the 
approximate 30 year time frame he was supposedly involved in 
clandestine activities as above.  Indeed, as discussed below, 
in May 1998, the appellant was pending charges by state 
authorities for assault, at a time when he claims to have 
been on such secret intelligence duties.  

The official record as obtained from the National Personnel 
Records Center and the U.S. Air Force is highly probative in 
this regard.  As a general matter, the appropriate reliance 
upon the records of the service department is now well-
settled.  See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 
1997); Spencer v. West, 13 Vet. App. 376, 380 (2000); 
Manlincon v. West, 12 Vet. App. 238 (1999); Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994) [all for the general proposition that 
service department findings relative to an individual's 
service are "binding on the VA for the purposes of 
establishing service in the U.S. Armed Forces"].  

There is no reason to question the accuracy of the 
appellant's service records over the appellant's late account 
of such clandestine service, and the Board finds the 
appellant's account to be inherently incredible.  See Samuels 
v. West, 11 Vet. App. 433, 436 (1998) (Where the veteran 
sought service connection for post-traumatic stress disorder, 
based upon multiple stressors occurring during "combat" in 
Vietnam, and the record clearly showed he had never served in 
Vietnam, no presumption of credibility attached to his 
statements of his in-service claimed stressors); Sarmiento v. 
Brown, 7 Vet. App. 80, 82-83 (1994).

As will be discussed below, the official service medical 
records indicate that essentially throughout his military 
service, the appellant was routinely treated for various 
anxiety reactions.  These treatments ultimately culminated in 
a September 1966 action by his commander to separate the 
appellant for "personality disorders" that rendered him 
unsuitable for military service.  The record indicates that 
upon this recommendation, the appellant was found by an 
October 1966 psychiatric evaluation to have a chronic and 
severe schizoid personality, manifested by an inability to 
function with fellow servicemembers, chronic lying and 
manipulation, and poor duty performance.  The examining 
psychiatrist found that the appellant's impairment for 
military duty was "marked," and that such impairment did 
not constitute a diagnosis but was a "standard personality 
description."  See Psychiatric Evaluation Certificate, dated 
24 October 1966. 

The various records of counseling generated during the course 
of the appellant's military service indicate that he 
routinely misrepresented his personal situation to his 
commanders, including falsifying the death of his wife (when 
he was not married); and an automobile accident involving 
both of his parents (which did not occur).  Significantly, 
the various military psychiatrists and psychologists 
attributed such behaviors to situational reactions to the 
appellant's then-girlfriend leaving him.  

Various post-service medical and counseling records, and 
interviews with persons with knowledge of the appellant also 
reflect that the appellant has repeatedly misinformed his 
medical care providers and others of his medical history, 
financial situation, and personal history.  See, e.g., 
November 1996 VA examination (the appellant informing the 
examiner that two months prior to the examination, he had 
been visited by two agents of the U.S. Government and 
reminded that he was required to remain silent relative to 
his activities as a government agent; that during the 
previous 30 years [while so employed as a clandestine agent] 
he had obtained a Bachelor's Degree in Engineering, a 
Master's Degree in nuclear physics, and Doctorate degrees in 
psychology and philosophy; and that he worked for the 
government as a "paid assassin."); VA hospitalization 
report dated from September to October 1990 (reflecting the 
appellant's representation that he had "access to [the 
President] and knew "many VIPs in Washington and that he was 
a "hit man").  

Plainly stated, the appellant is misrepresenting the nature 
and length of his military service.  Moreover, given the 
blatant representations of the appellant that are detailed 
above, especially those generated after his separation from 
recognized U.S. Air Force service, it is patently incredible 
that any military service would have accepted the appellant 
for further duty, as he alleged during a December 1996 
personal hearing.  See transcript, pages 5-6; 13.  

In sum as to his claimed combat service, the Board finds the 
appellant's account to be wholly untruthful.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); see also Godfrey v. Brown, 7 
Vet. App. 398, 407 (1995) (Where the report of the Social 
Security Administration [SSA] reflected that its findings 
were based on the veteran's disability encompassing "twenty-
year history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file shows no such history, the SSA statement cannot be 
presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised).

Service connection for PTSD:

The appellant argues that he sustained PTSD as a result of 
his active military service.  The Board has carefully 
considered the appellant's contentions in light of the record 
and the applicable law, and finds that because the clear 
preponderance of the evidence is against the claim, the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2002); 
see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  (2002)

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002).

As is discussed above, the appellant is not a veteran of 
combat.  Because he does not have combat veteran status, 
verification of a claimed stressor must be obtained.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002); 
see Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory 
v. Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

Apart from his claimed combat status which is specifically 
rejected by the Board, the appellant has reported that while 
in service and stationed at Nellis Air Force Base in 1964, he 
took part in clean-up and recovery operations after an 
aircraft crashed in a residential area.  The appellant has 
reported that he personally recovered human remains in this 
effort, as well as nuclear bombs and other ordnance.  

The U.S. Armed Services Center for Research of Unit Records 
[USASCRUR] has provided corroboration that on May 13, 1964, a 
jet aircraft crashed approximately two miles from Nellis Air 
Force Base.  Although the official Air Force report detailing 
the accident is silent regarding recovery efforts, a 
newspaper article of the following day indicates that 
"local, state, and Air Force emergency crews" moved 
immediately into the crash area.  

The Board accords no credibility to the appellant's account 
that he was involved in the recovery effort.  The appellant's 
service personnel records indicate that at the time of the 
crash, he was assigned duties as a "mech[anical] acces[sory] 
equip[ment repairman]."  Although the appellant later 
received training and assignment as an air policeman after he 
was transferred from Nellis Air Force Base, his official 
military personnel records indicate that at the time of the 
crash, he was not employed in duties commensurate with 
recovery operations.  It is patently incredible that the U.S. 
Air Force would have sent a mechanic to assist in recovery 
operations of a downed jet that had killed several civilians 
and, according to the appellant, would have carried live 
ordnance.       


Although the lack of a confirmed stressor is by itself fatal 
to the appellant's claim, the preponderance of the informed 
medical evidence indicates that the appellant does not have 
PTSD as a result of his military service.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  

The appellant was accorded a VA psychiatric examination in 
November 1996, shortly after submission of his claim.  In 
addition to his claimed service as a clandestine intelligence 
operative, the appellant also reported that he had 
participated in the recovery operations following the 
aircraft crash as is outlined above.  The appellant was 
diagnosed to have PTSD upon this account. 
In June 1998, however, the appellant was examined by a 
psychiatrist conducting an examination pending disposition of 
criminal charges by the state government.  

Significantly, the report of this examination is wholly 
devoid of any mention of the appellant's military service, 
other than its historical occurrence, as well as silent 
regarding any of the symptoms the appellant reported to the 
VA examiner upon which the PTSD diagnosis was based.  See 
examiner's report, page 2 "past psychiatric history."  The 
appellant was then diagnosed as having an amphetamine-induced 
psychotic disorder with delusions and an antisocial 
personality disorder.  

The appellant was afforded an additional VA psychiatric 
examination in May 2001.  The examiner noted the appellant's 
report of having served in the "NIA;" that he served as a 
sniper; and that he had recurring nightmares about spending 
"four days hiding under dead bodies in the 'Valley of the 
Dead.'"  The examiner found that the appellant did not have 
PTSD, based upon the lack of a confirmed precipitating 
stressor.  

Various other VA chronological records of medical care 
indicate that the appellant has been periodically treated for 
PTSD symptoms.

To the extent that any medical evidence indicates that the 
appellant has PTSD, such evidence is of no probative value 
due to the lack of a confirmed stressor.  Such opinions do 
not suffice to verify the occurrence of the claimed in-
service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
See also West v. Brown, 7 Vet. App. 70, 79-80 (1994) (Holding 
that while the sufficiency of a stressor is a medical 
determination, the existence of a stressor is a question of 
fact within the purview of the Board.)  

Because any medical opinion or treatment record indicating 
that the appellant has PTSD is based upon a factual belief 
unfounded by the record, such medical evidence also does not 
avail the appellant.  Under these circumstances, the Board 
concludes the appeal for service connection for PTSD must be 
denied.  


Service connection for urticaria:

The appellant seeks service connection for urticaria.  As 
noted above, service connection for a disability on the basis 
of the merits of such claim is focused upon (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

After carefully considering the evidence of record in light 
of the appellant's contentions, the Board is of the opinion 
that the clear preponderance of the evidence is against the 
claim and the appeal will be denied.

"Urticaria" may be defined as an eruption of itching wheals, 
usually of systemic origin, that may be due to a state of 
hypersensitivity to foods or drugs, foci of infection, 
physical agents, or psychic stimuli. Stedman's Medical 
Dictionary 1895 (26th Ed., 1995).

The appellant's service medical records reflect that in 
October 1963, he was treated for an outbreak of urticaria of 
unknown etiology.  At the time of his November 1966 pre-
separation physical examination, he denied then having or 
ever having skin diseases.  Upon clinical examination, his 
skin was noted to be normal, except for a laceration over the 
right eye that was then healing normally.

The appellant underwent a VA dermatological examination in 
April 2001.  He reported that he experienced recurrent 
episodes of a skin disorder characterized by itching and 
"whelps."  He reported that his last recurrence was 
approximately 18 months prior to the examination.

Although the appellant's clinical examination was noted to be 
"completely negative," and there was no evidence of 
ulceration, exfoliation, crusting, or systemic or nervous 
manifestations, the appellant was diagnosed as having chronic 
urticaria.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. 
Prinicipi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Notwithstanding that the April 2001 VA examiner reported that 
the appellant had chronic urticaria, such diagnosis was 
clearly rendered upon the appellant's unsubstantiated medical 
history.  Although the appellant has reported that he has had 
a continuing skin disorder since his discharge from active 
service, there has been found no evidence to substantiate his 
claim in any VA or private medical records obtained during 
the development of this matter.  In particular, in addition 
to the report of the April 2001 VA examiner, the May 1998 
report of the state examiner prepared in connection with 
criminal charges against the appellant noted that there was 
"no evidence of dermatitis," and apart from tattoos and 
scars on the leg and flank, no other dermatological 
abnormality was noted.

Because the preponderance of the competent medical evidence  
is against the claim, the appeal will be denied.


Entitlement to eligibility for dental treatment:

The appellant argues that he sustained dental trauma in 
service.  Applicable law provides in this regard that 
outpatient dental treatment may be authorized for a service-
connected compensable dental disability as reasonably 
necessary to maintain oral health and masticatory function 
(Class I), for a service-connected noncompensable dental 
disability, generally, within 90 days of separation from 
active service, or as a result of combat wounds or service 
trauma or internment as a prisoner of war (Class II), for 
dental disorders professionally determined to be aggravating 
a service-connected disorder (Class III). 38 C.F.R. § 17.161 
(2002).
See VAOPGCPREC 5-97; (Holding that for the purposes of 
determining eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
rating action should consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381 (2002).

The appellant specifically contends that he was struck with a 
rifle.  As noted above, however, the appellant is found in 
this decision to not hold status as a combat veteran within 
the meaning of the presumptive provisions of 38 U.S.C.A § 
1154(b).  

There is no evidence in the appellant's service medical 
records that he sustained the trauma he claims.  Instead, the 
appellant's service medical records indicate that in April 
1965, he underwent an apicoectomy for teeth numbers 7 and 8, 
to remove retrograde abscesses in these areas.  Such evidence 
clearly indicates that the appellant received routine dental 
care, not the result of trauma or other service-related 
cause.  

In sum, the appellant does not have any dental disability 
listed at 38 C.F.R. § 17.161 that warrants granting approval 
of VA dental treatment.  The appeal will therefore be denied.  

Increased evaluation for hemorrhoids, currently evaluated as 
zero percent disabling:

The record reflects that by rating decision dated in May 
1996, service connection for hemorrhoids was granted and a 
zero percent disability evaluation was assigned.  The 
appellant argues that the disorder is more severe than is 
contemplated by the currently assigned rating.  

After careful consideration of the record in light of the 
appellant's contentions and the applicable law, the Board 
finds that the clear preponderance of the evidence is against 
the claim.  Accordingly, the appeal will be denied.

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155 (West 2002); 38 C.F.R. § 3.321(a) and 4.1 
(2002).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2002).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104 
(West 2002); 38 C.F.R. 4.2, 4.6 (2002).

The appellant's service medical records reflect that 
beginning in September 1964, he underwent treatment for 
thrombosed external hemorrhoids.  In July 1966, the appellant 
was noted to have both external and internal hemorrhoids that 
were non-thrombosed.  He was prescribed ointments and baths.  
During his November 1966 pre-separation physical examination, 
the appellant denied then having, or ever having had, "piles 
or rectal disease."  Upon clinical examination, his anus and 
rectum were found to be normal.  

The appellant presently alleges that he experiences pain upon 
defecation as well as periodic bleeding.  However, he denied 
having had recent treatment.  See January 2003 transcript, 
page 16.    

As noted, the appellant's disorder is evaluated as zero 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under this provision, a zero percent evaluation is 
assigned for external and internal hemorrhoids which are mild 
or moderate in severity.  A 10 percent evaluation is in order 
in cases of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences.  A 20 percent evaluation is assigned in cases of 
persistent bleeding with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).  

The clinical evidence does not substantiate the severity of 
the appellant's disorder as he alleges, in particular as to 
the assignability of a rating greater than zero percent.  The 
appellant underwent a VA physical examination in May 2001.  
Upon clinical evaluation, there was no evidence of fecal 
leakage, the size of the rectum and anus were normal, and 
there was no evidence of anemia or fissures.  The examiner 
noted that the appellant had an "old non-swollen 
hemorrhoid."  

The appellant plainly does not have symptoms approximating 
those requisite for the assignment of a 10 percent rating.  
There is no evidence of large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue or with frequent 
recurrences.  

Because the preponderance of the competent evidence is 
against the claim, the appeal will be denied.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.





ORDER

Service connection for PTSD is denied.

Service connection for urticaria is denied.

Eligibility for VA dental treatment is denied.

An increased disability rating for hemorrhoids is denied.


REMAND

As noted, the appellant was denied entitlement to service 
connection for a psychiatric disorder other than PTSD by 
rating decision dated in October 1968.  He presently seeks to 
reopen the claim.  Although the RO denied reopening of the 
claim in the June 1996 rating decision, the April 1997 
Statement of the Case did not distinguish between the 
appellant's attempt to reopen the claim for a psychiatric 
disorder from the recently-submitted original claim of 
entitlement to service connection for PTSD.

Accordingly, the appellant's attempt to reopen his claim of 
entitlement to service connection for a psychiatric 
disability other than PTSD is REMANDED for the following 
actions:

1.  The RO should advise the 
appellant and through his 
representative of what evidence would 
substantiate his claim in accordance 
with the provisions of the VCAA.  
Contemporaneous with this, the RO 
should ascertain if the appellant has 
received any VA, non-VA, or other 
medical treatment for the disorder at 
issue that is not evidenced by the 
current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain 
these records and associate them with 
the claims folder.  

2.  The RO should then readjudicate 
the issue of reopening of the claim 
of service connection for a 
psychiatric disability other than 
PTSD.  In so doing, the RO should 
take such additional development 
action as it deems proper with 
respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the 
VCAA as to its notice and 
development.  If any such action does 
not resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, 
the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


